DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see pages 6-9 of Applicant’s Remarks, filed 09/29/2020, with respect to the rejections of claim 1 under 35 U.S.C. 103 over Brodowski et al. (U.S. Patent Application Publication No. 2008/0245314) in view of Kaufman (U.S. Patent Application Publication No. 2006/0269355), Schmid (U.S. Patent Application Publication No. 2004/0094449), and Sogaro (U.S. Patent Application Publication No. 2007/0196159) have been fully considered and are persuasive. Therefore, the rejection of independent claim 1, and dependent claims 2, 4, 7, 8, 9, and 10, has been withdrawn. Upon further search and consideration, additional prior art, which is cited but not relied upon for any rejection, was found to be applicable to, but distinguished over by, the claimed invention. Wurtz et al. (U.S. Patent Application Publication No. 2006/0011666) discloses a liquid agent applicator for the application of liquid agents to the skin of a human or animal comprising a snap-off hermetic closure and having the form of a two-part molding having side edges, as well as being connected to other similar containers in a standby mode. However, Wurtz does not disclose a capillary dispensing outlet or a cap secured to the container in the working mode, as in the claimed invention. Hurwitz (U.S. Patent Application Publication No 2010/0087790) discloses an applicator for ectoparasite repellent comprising capillary dispensing outlet, but teaches a plurality of capillary dispensing outlets for getting .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Wurtz et al. (U.S. Patent Application Publication No. 2006/0011666) discloses a liquid agent applicator.
Hurwitz (U.S. Patent Application Publication No. 2010/0087790) discloses an applicator for ectoparasite repellent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781